Citation Nr: 1201205	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder disability, status post dislocation with capsulorrhaphy and strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

Service connection for the right shoulder disorder at issue was granted in the April 2007 decision, which also assigned a 10 percent disability rating.  The RO issued another rating decision in January 2008 continuing the 10 percent disability rating for the Veteran's right shoulder disorder.  The Veteran submitted a notice of disagreement (NOD) in May 2008.  Although that NOD specifically addressed the January 2008 rating decision, the Board finds that the April 2007 rating decision is the action from which this appeal originates.  See Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).


FINDING OF FACT

The Veteran's right shoulder disability is productive of some limitation of motion with pain and weakness that functionally limits motion of the joint to shoulder level; the right shoulder disorder is not productive of lack of endurance, instability, malunion, nonunion, or dislocation of the scapula.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for right shoulder disability, status post dislocation with capsulorrhaphy and strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that VA correspondence to the Veteran dated in January 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The January 2007 letter provided this notice to the Veteran.  In any event, Dingess also held that where, as in this case, service connection for a disability is granted, and an initial rating and effective date have been assigned, the claim has been more than substantiated, and further VCAA notice is not required.  The Board points out that VA has complied with the due process requirements of 38 U.S.C.A. § 5103A and 7105.

The Board observes that the January 2007 letter was sent to the Veteran prior to the April 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the January 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

VA and VA fee basis examinations with respect to the issue on appeal were obtained in March 2007, November 2008, and December 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the VA and VA fee basis examinations, including opinions, obtained in this case are more than adequate, as they are collectively predicated on a full reading of the VA medical records in the Veteran's claims file and a thorough examination.  The examiners consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  The Board acknowledges that there was no range of motion testing performed at the December 2009 VA fee basis examination.  This was not a deficiency on the examiner's part, but rather the result of the Veteran's refusal to allow the testing.  The Veteran has an obligation to comply with VA's duty to assist him, and as he did not in this case, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. As such, the Board has considered all evidence of record in evaluating the Veteran's disabilities. Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Diagnostic Codes 5200 through 5203 pertain to the shoulder and arm.  The Veteran's right shoulder is considered his major upper extremity as the evidence shows he is right handed.  The Board notes, initially, that the Veteran was assigned a 10 percent rating under Diagnostic Code 5299-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external and internal rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula with dislocation; nonunion with or without loose movement; or malunion.  A 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is assigned where there is nonunion with loose movement or where there is dislocation of the clavicle or scapula. In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

The Board has also considered other Diagnostic Codes pertaining to disabilities of the shoulder.  However, the evidence during the period on appeal does not reflect findings of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200) or impairment of the humerus (Diagnostic Code 5202).  Therefore, they are not applicable to the Veteran's claim and will not be discussed.

The Board notes that the Veteran has a surgical scar associated with his right shoulder disorder, but that the linear scar (10cm by 1cm) was noted to be a well healed, hyperpigmented, superficial scar with no underlying tissue damage, tenderness, ulceration, adherence, instability, inflammation, edema, keloid formation, or disfiguration.  See March 2007 QTC examination report November 2008 VA examination report and December 2009 QTC examination report.  Therefore a separate evaluation for the scar is not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

The Veteran was afforded a QTC examination in March 2007.  At that examination the Veteran complained of daily pain lasting for three hours.  The pain was described as sharp and aching at a level of 8 out of 10.  The pain was usually the result of physical activity and was relieved by rest and medication.  The Veteran noted that the pain did not cause incapacitation.  The functional impairment was painful range of motion and a hard time lifting.  Upon examination the Veteran's right shoulder showed signs of weakness and tenderness and exhibited a range of motion of forward flexion of 160 degrees with pain beginning at 160 degrees, abduction of 160 degrees with pain beginning at 160 degrees, and internal and external rotation of 90 degrees.  X-rays associated with the examination were within normal limits.  

The Veteran was afforded a VA examination in November 2008.  The Veteran reported pain and discomfort in the right shoulder and he stated that he had to be careful with his shoulder when raising his arm.  The Veteran did not note a history of recurrent dislocation, but he stated that it sometimes felt like it was coming out of the socket.  The examination report noted that the Veteran underwent a capsullorrhaphy on his right shoulder for a shoulder dislocation in September 1992.  There were no symptoms of arthritis, incapacitation episodes of arthritis, deformity, instability.  The Veteran reported pain at a level 4 or 5 out of 10 with moderate to severe flare-ups that occurred every 1 to 2 months with duration of a few hours to a day.  Upon examination the Veteran exhibited a range of motion of forward flexion to 140 degrees with pain beginning at 140 degrees, abduction to 130 degrees with pain beginning at 130 degrees, external rotation to 50 degrees with pain beginning at 50 degrees, and internal rotation to 40 degrees with pain beginning at 40 degrees.  The Veteran exhibited no additional limitation of motion on repetitive use.  X-rays taken in conjunction with the VA examination revealed mild degenerative joint disease in the right shoulder joint.  

The Veteran was again afforded a QTC examination in December 2009.  The Veteran reported weakness, stiffness, giving way, fatigability, tenderness, and pain.  The Veteran did not experience swelling, heat, redness, lack of endurance, locking deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported daily flare-ups that lasted up to three hours with the pain level at 8 out of 10.  The flare-ups were the result of physical activity and relieved by rest and medication.  The Veteran stated that during a flare-up he had a hard time lifting objects.  The Veteran reported no incapacitation.  Upon examination the Veteran exhibited weakness and tenderness, but there were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment or drainage.  The Veteran also did not exhibit subluxation or ankylosis.  The Veteran refused to perform the range of motion examination.  X-rays associated with the examination revealed a negative view of the right shoulder with three separate orthopedic clips superimposed over the glenoid fossa.  

The Board notes that a November 2009 hearing before a decision review officer, the Veteran reported that his shoulder did cause some issues at work when he would have to stop doing certain tasks at certain times due to shoulder pain.  The Veteran reported that the shoulder sometimes felt like it was pulling out of socket and that he had trouble reaching above his head or behind his back.  Finally the Veteran reported that he did not lift heavy things with his right arm despite it being his dominant arm, due to pain in his right shoulder. 

The Board notes that the Veteran is currently assigned a 10 percent rating under Diagnostic Code 5299-5203.  As noted above, a 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  The next higher rating of 20 percent requires nonunion with loose movement or where there is dislocation of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2011).  In this case, there clearly is no evidence of nonunion, loose movement, or dislocation.  A higher rating under this Diagnostic Code is not for application.

Under Diagnostic Code 5201, however, a higher rating of 20 percent is assigned when motion of the major arm is limited to shoulder level.  Although the Veteran did not exhibit motion of the arm limited to shoulder level, his movements were consistently accompanied not only by pain, but by weakness as well.  When considering functional impairment due to both factors, the Board finds, resolving reasonably doubt in the Veteran's favor, that motion in his shoulder joint is functionally limited to the shoulder level.  Accordingly, he is entitled to a 20 percent evaluation under Diagnostic Code 5201.

With respect to an evaluation in excess of 20 percent, such would require limitation of the shoulder to midway between side and shoulder level.  Even with consideration of pain and weakness, the Veteran retains a substantial range of right shoulder motion which is clearly in excess of that required for a 30 percent evaluation.  Accordingly, a rating higher than 20 percent is not for application.
 
The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain with and without motion.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  With consideration of the above, the Board finds that the Veteran's right shoulder disorder does not meet the criteria necessary for an increased evaluation.  

In the above analysis, the Board has considered, along with the schedular criteria, functional loss due to flare- ups of pain and weakness.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds no basis from the competent and credible evidence to suggest that any other factors are present which functionally limit the Veteran's shoulder disorder.
 
In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against a higher disability rating than that currently assigned.
In sum, the Veteran's right shoulder disorder is more properly rated under Diagnostic Code 5201, and under that code is entitled to a 20 percent evaluation, but not more.  The Board has carefully reviewed the evidence of record and finds that the Veteran was entitled to a 20 percent evaluation, but not higher, under Diagnostic Code 5201 for the entire period involved in this appeal.


ORDER

Entitlement to an initial rating of 20 percent for right shoulder disability, status post dislocation with capsulorrhaphy and strain is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


